FILED
                             NOT FOR PUBLICATION                            OCT 31 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MANUEL ARRIOLA,                                  No. 10-73663

               Petitioner,                       Agency No. A094-464-536

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Manuel Arriola, a native and citizen of El Salvador, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s determination of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We deny the petition for review.

      We reject Arriola’s contention that he is eligible for withholding of removal

based on his membership in a particular social group, namely, young Salvadoran

men who oppose gang membership. See Santos-Lemus v. Mukasey, 542 F.3d 738,

746-47 (9th Cir. 2008) (rejecting as a particular social group “young [men] in El

Salvador resisting gang violence”). Arriola’s arguments that Matter of S-E-G-, 24

I & N Dec. 579 (BIA 2008), was wrongly decided, and that ‘social visibility’ and

‘particularity’ are improper factors for determining a particular social group, are

unavailing. See Ramos-Lopez v. Holder, 563 F.3d 855, 860-62 (9th Cir. 2009).

Accordingly, Arriola’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                           2                                    10-73663